Appeal from a decision of the Workmen’s Compensation Board. In December, 1955 we remitted this claim to the Workmen’s Compensation Board for further consideration (1 A D 2d 706). We were of opinion that the findings were confused and uncertain as to whether or not, on March 2, 1951, in a fall due to a physical condition, decedent had struck an object in his fall and thus had incurred an industrial accident. These findings were made December 11, 1953 (memorandum) and April 4, 1955 (formal findings). The remission has resulted in a further memorandum of decision (October 17, 1956) and in further formal findings (March 5, 1957). These now find plainly and definitely that as decedent fell “ he struck his head upon a barrel or container ”, There is substantial evidence to sustain this finding and the finding meets the infirmity we found in the previous record. Award unanimously affirmed, with costs to *707the Workmen’s Compensation Board.
Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.